DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a footwear article, classified in A43B13/00.
II. Claims 8-15, drawn to a cross-linked polyolefin elastomer composition, classified in C08J2351/06; C08J2383/10.
           III. Claims 16-24, drawn to a method for making shoe sole, classified in C08J9/00; C08J2201/00.

3.  The inventions are independent or distinct, each from the other because:
Inventions of Group I and  Group II  are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as cable insulation, gaskets, seals or cushions and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.


Group I and  Group III  are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process for making the shoe sole of Group III can be used to make polyurethane-based product. In the alternative, the silane-grafted polyolefin elastomer-based shoe sole can be made using a different process, such as using a different crosslinking system, such as peroxide or sulfur-based, without generating acetic acid in situ.

Inventions of Group II and Group III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Group II is a cross-linked foam polyolefin composition, i.e. already cross-linked and foamed, wherein in the process of Group III the polyolefin blend that is injection molded into a shoe sole element is specified as being cross-linkable, i.e. not cross-linked, wherein the cross-linking step is conducted after the injection molding step into the shoe sole element and after the cross-linking system is generated/catalyzed in situ, and thereby the already cross-linked and foamed product of Group II cannot be used in the process.
           
4.   Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
They require different areas of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Mary Jo Boldingh on April 12, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7, 16-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

6.  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.  Claim 8 refers to:
“A crosslinked foam polyolefin elastomer composition comprising: a silane-grafted polyolefin having a density less than 0.86 g/cm3, a crosslinker, a condensation catalyst, and a foaming agent,… “
However, since claim 8 refers to “crosslinked foam”, i.e. already expanded and crosslinked composition,  it is not clear how the already crosslinked and already 
Therefore, it is not clear what is claimed in instant claim 8: cross-linkable and foamable composition or a cross-linked foam produced by cross-linking and foaming of the cited polyolefin elastomer composition.
For the purposes of the prosecution, it is considered that claim 8 refers to a cross-linked foam produced by cross-linking and foaming of the cited cross-linkable foamable composition, and the density of less than 0.88 g/cc belongs to the cross-linked foam, especially since paragraph [0008] of instant specification recites the compression set of 1-50% and density of less than 0.88 g/cc with respect to a shoe sole, i.e. already cross-linked and foamed article.

9.  Claim 9 recites the following limitation:
the silane- grafted polyolefin comprises a silane-grafted polyolefin elastomer, a silane-grafted olefin block copolymer, a polyolefin elastomer (POE), an olefin block copolymer (OBC), or any combination thereof.
Since the cited polymers are listed alternatively, it is not clear how the polyolefin 
elastomer (POE) and/or olefin block copolymer (OBC) species can belong to silane-grafted polyolefins genus.

10. Claim 11 recites the following limitations:
 the silane- grafted polyolefin comprises from about 60 wt % to about 97 wt % of an ethylene/α-olefin copolymer.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 8-12, 14-15 are rejected under 35 U.S.C. 103 as unpatentable over  Kozma et al (US 5,859,076).

12. Kozma et al discloses cross-linked foamed articles comprising:
A) a silane-grafted polyolefin resins, which polyolefin is ethylene-C3-20 alpha olefin or a terpolymer of ethylene-propylene-diene (col. 2, lines 26-30; col. 5, lines 50-52), i.e. polyolefin elastomer, having density of about 0.83-0.96 g/cc (Abstract, col. 2, lines 7-18, also as to instant claim 9);
B) a foaming agent (col. 2, lines 36-42);

D) a silanol condensation catalyst, such as dibutyl tin dilaurate or metal carboxylates (col. 7, lines 49-57; col. 8, lines 35-36); 
E) ethylene-vinyl acetate copolymer (col. 2, lines 28-30, as to instant claim 10);
Wherein the foam comprises density of 1-25 pounds per cubic foot (0.01-0.4 g/cc) (col. 2, lines 63-65; also as to instant claims 8, 14) and compression set of 3.13-9.35% (Table 1). The foam is used for making cushioning articles (Abstract).
Kozma et al specifically recites the polyolefins used for silane grafting being commercial ethylene-alpha olefin copolymer ENGAGE (exemplified ENGAGE 8200 as in col. 12, lines 5-10), which are the same commercial ethylene-alpha olefin copolymers ENGAGE cited in instant specification as polyolefin elastomers and used for silane grafting ([0043] of instant specification). 

13. As to instant claim 11, the silane-grafted polyolefin is having 0.001-4%wt of silane grafts (col. 2, lines 20-22). Given the component A) is a silane-grafted ethylene-alpha olefin copolymer and comprises 4%wt of silane grafts, therefore, the ethylene-alpha olefin copolymer will intrinsically and necessarily comprise 96%wt of ethylene-alpha olefin copolymer backbone.

14. Though Kozma et al does not explicitly recite some of the properties of the cross-linked foam such as Asker C hardness, rebound resilience and compression set measured according to conditions as cited in instant claims, since the cross-linked foam Kozma et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, therefore, the cross-linked foam of Kozma et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the choice of the specific polyolefin used for silane grafting such as having a specific density, the level of silane-grafting of said polyolefin, the types and amounts of used peroxide, silanol condensation catalyst and the foaming agents, so to produce the final foam having a desired level of cross-linking and a desired level of foaming, and thereby the desired combination of compression set, density, hardness and rebound resilience, depending on the specific end use of said foam, thereby arriving at the present invention. "[W]here In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16.  Claims 8-15 are rejected under 35 U.S.C. 103 as unpatentable over Kozma et al (US 5,859,076) in view of Shinkai et al (US 4,160,072).

17. The discussion with respect to Kozma et al (US 5,859,076) set forth in paragraphs 11-15 above, is incorporated here by reference.

18. Though Kozma et al discloses the use of a silanol condensation catalyst, such as dibutyltin dilaurate or metal carboxylates (col. 7, lines 49-57; col. 8, lines 35-36), Kozma et al does not disclose the amount of said condensation catalyst.

19.  However, Shinkai et al discloses a foamable and cross-linkable composition for making cross-linked foamed articles, comprising:
a) a polyethylene graft-modified with a silane such as vinyltrimethoxysilane (col. 3, lines 16-60);
b) a zinc salt of a carboxylic acid  and dibutyl tin dilaurate as a silanol condensation catalyst (col. 4, lines 18-40); and
c) a blowing agent (Abstract, col. 4, lines 41-57),
wherein the zinc salt of a carboxylic acid  condensation catalyst is used in amount of 0.01-5 pbw per 100 pbw of polyethylene (col. 4, lines 25-30; col. 5, lines 37-43); 


20. Since both Kozma et al and Shinkai et al  are related to cross-linked foamed compositions/articles comprising silane-modified polyethylenes and silanol condensation catalysts, used for making cushioning material, and thereby belong to the same field of endeavor, wherein Shinkai et al discloses the use of zinc salt of a carboxylic acid  condensation catalyst  in amount of 0.01-5 pbw per 100 pbw of polyethylene to provide the foam having a high cross-linkage density, therefore, based on the combined teachings of Kozma et al  and Shinkai et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the zinc salt of a carboxylic acid  in amount of 0.01-5 pbw per 100 pbw of polyethylene as the condensation catalyst in the composition of Kozma et al , as taught by Shinkai et al as well, so to provide the composition of Kozma et al  with high cross-linkage density, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21. Since the cross-linked foam of Kozma et al in view of Shinkai et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, therefore, the cross- Kozma et al in view of Shinkai et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

22. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the choice of the specific polyolefin used for silane grafting such as having a specific density, the level of silane-grafting of said polyolefin, the types and amounts of used peroxide, silanol condensation catalyst and the foaming agents, so to produce the final foam having a desired level of cross-linking and a desired level of foaming, and thereby the desired combination of compression set, density, hardness and rebound resilience, depending on the specific end use of said foam, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I

23.     Claims 8-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,689,471 in view of Kozma et al (US 5,859,076).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


  24.  US 10,689,471 claims a foamed silane-crosslinked polyolefin blend comprising: 
3, wherein the first polyolefin is an ethylene/a-olefin copolymer; a second polyolefin having a percent crystallinity less than 40 %, wherein the second polyolefin is a propylene/a-olefin copolymer or a blend of propylene/a-olefin copolymer with an ethylene/a-olefin copolymer; from about 1 wt % to about 20 wt % polypropylene filler having a crystallinity greater than 40 %; silane crosslinks;  and a microencapsulated foaming agent, wherein the foamed silane-crosslinked polyolefin blend exhibits a compression set of from about 40.0 % to about 78.0 %, as measured according to ASTM D 395; a density less than 0.70 g/cm3, wherein the foamed silane-crosslinked polyolefin blend is a thermoset, wherein the foamed silane-crosslinked polyolefin blend exhibits a crystallinity of from about 5% to about 20%. The crosslinked blend further comprises 0.25-8%wt of a condensation catalyst.

25. Though US 10,689,471 does not explicitly recite the silane crosslinks being produced from silane-grafted polyolefin, i.e. the blend comprising a silane-grafted polyolefin, such as silane-grafted ethylene-alpha olefin copolymer,
Kozma et al discloses cross-linked foamed articles comprising:
A) a silane-grafted polyolefin resins, which polyolefin is ethylene-C3-20 alpha olefin or a terpolymer of ethylene-propylene-diene (col. 2, lines 26-30; col. 5, lines 50-52), i.e. polyolefin elastomer, having density of about 0.83-0.96 g/cc (Abstract, col. 2, lines 7-18, also as to instant claim 9);
B) a foaming agent (col. 2, lines 36-42);

D) a silanol condensation catalyst, such as dibutyl tin dilaurate or metal carboxylates (col. 7, lines 49-57; col. 8, lines 35-36); 
E) ethylene-vinyl acetate copolymer (col. 2, lines 28-30, as to instant claim 10);
Wherein the foam comprises density of 1-25 pounds per cubic foot (0.01-0.4 g/cc (col. 2, lines 63-65; also as to instant claims 8, 14) and compression set of 3.13-9.35% (Table 1).

26. Since both US 10,689,471 and Kozma et al are related to cross-linked foamed polyolefin compositions based on silane-crosslinked polyolefin, and thereby belong to the same field of endeavor, wherein Kozma et al discloses the blend comprising silane-grafted ethylene-alpha olefin copolymers, also in combination with ethylene-vinyl acetate copolymers and peroxide cross-linking agent, being used to produce the silane-crosslinked polymer foam, therefore, based on the combined teachings of US 10,689,471 and Kozma et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the silane-grafted ethylene-alpha olefin copolymer, a peroxide cross-linking agent and ethylene-vinyl acetate copolymer in the blend of US 10,689,471, so to further provide silane cross-linking sites and improve cross-linking density of the foam of US 10,689,471 and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 

27. Since the cross-linked foam of US 10,689,471 in view of Kozma et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, therefore, the cross-linked foam of US 10,689,471 in view of Kozma et al  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

          
s 8-15 are directed to an invention not patentably distinct from claims 8-14 of commonly assigned US patent 10,689,471 in view of Kozma et al (US 5,859,076).
Specifically, see the discussion in paragraphs 23-27 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,689,471, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102€, (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102€ for applications pending on or after December 10, 2004.

29.  Claims 8-15 are rejected under 35 U.S.C. 103(a) as being obvious over US 10,689,471 in view of Kozma et al (US 5,859,076).
Specifically, see the discussion in paragraphs 23-27 above.



Obviousness Double Patenting Rejection II

30.     Claims 8-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 10,689,470 in view of Kozma et al (US 5,859,076).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


31.  US 10,689,470 claims a silane-crosslinked polyolefin blend comprising: a first polyolefin having a density less than 0.86 g/cm3, wherein the first polyolefin is an Application: 15/836,325Page 4 ethylene/a-olefin copolymer; a second polyolefin having a percent crystallinity less than 40 %, wherein the second polyolefin is a polypropylene/a-olefin copolymer or a blend of propylene/a-olefin copolymer with an ethylene/a-olefin copolymer; from about 1 wt % to about 35 wt % polypropylene filler having a crystallinity greater than 40 %; and silane crosslinks;  wherein the silane-crosslinked polyolefin blend exhibits a compression set of from about 5.0 % to about 35.0 %, as measured according to ASTM D 395 (22 hrs @ 70 *C), density of 0.85-0.89 g/cc.
The blend further comprises 0.25-8%wt of a condensation catalyst.

32. Though US 10,689,470 does not explicitly recite the silane crosslinks being produced from silane-grafted polyolefin, i.e. the blend comprising a silane-grafted polyolefin, such as silane-grafted ethylene-alpha olefin copolymer,
Kozma et al discloses cross-linked foamed articles comprising:
A) a silane-grafted polyolefin resins, which polyolefin is ethylene-C3-20 alpha olefin or a terpolymer of ethylene-propylene-diene (col. 2, lines 26-30; col. 5, lines 50-52), i.e. polyolefin elastomer, having density of about 0.83-0.96 g/cc (Abstract, col. 2, lines 7-18, also as to instant claim 9);
B) a foaming agent (col. 2, lines 36-42);
C) a cross-linking agent such as peroxide in amount of less than 1.2%wt (col. 2, lines 53-56, col. 2, lines 66067; as to instant claim 12);

E) ethylene-vinyl acetate copolymer (col. 2, lines 28-30, as to instant claim 10);
Wherein the foam comprises density of 1-25 pounds per cubic foot (0.01-0.4 g/cc (col. 2, lines 63-65; also as to instant claims 8, 14) and compression set of 3.13-9.35% (Table 1).

33. Since both US 10,689,470 and Kozma et al are related to cross-linked foamed polyolefin compositions based on silane-crosslinked polyolefin, and thereby belong to the same field of endeavor, wherein Kozma et al discloses the blend comprising silane-grafted ethylene-alpha olefin copolymers, also in combination with ethylene-vinyl acetate copolymers and peroxide cross-linking agent, being used to produce the silane-crosslinked polymer foam, therefore, based on the combined teachings of US 10,689,470 and Kozma et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the silane-grafted ethylene-alpha olefin copolymer, a peroxide cross-linking agent and ethylene-vinyl acetate copolymer in the blend of US 10,689,470, so to further provide silane cross-linking sites and improve cross-linking density of the foam of US 10,689,470 and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where 

34. Since the cross-linked foam of US 10,689,470 in view of Kozma et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, therefore, the cross-linked foam of US 10,689,470 in view of Kozma et al  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

 35.    Claims 8-15 are directed to an invention not patentably distinct from claims 9-15 of commonly assigned US patent 10,689,470 in view of Kozma et al (US 5,859,076).
Specifically, see the discussion in paragraphs 30-34 above.


A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102€ for applications pending on or after December 10, 2004.

36.  Claims 8-15 are rejected under 35 U.S.C. 103(a) as being obvious over US 10,689,470 in view of Kozma et al (US 5,859,076).
Specifically, see the discussion in paragraphs 30-34 above.

       The applied reference has a common assignee and a common inventor with the instant application.  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention 

Obviousness Double Patenting Rejection III

37.     Claims 8-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,779,608 in view of Kozma et al (US 5,859,076).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


38.  US 10,779,608 claims a silane-crosslinked polyolefin elastomer blend comprising: a first polyolefin having a density less than 0.86 g/cm3 , wherein the first polyolefin is an ethylene/a-olefin copolymer, a second polyolefin having a percent crystallinity less than 40% wherein the second polyolefin is a propylene/a-olefin copolymer or a blend of propylene/a-olefin copolymer with an ethylene/a-olefin copolymer; from about 1 wt % to 3, or less than 0.70 g/cc. The blend further comprises 0.25-8%wt of a condensation catalyst and a foaming agent.

39. Though US 10,779,608 does not explicitly recite the silane crosslinks being produced from silane-grafted polyolefin, i.e. the blend comprising a silane-grafted polyolefin, such as silane-grafted ethylene-alpha olefin copolymer,
Kozma et al discloses cross-linked foamed articles comprising:
A) a silane-grafted polyolefin resins, which polyolefin is ethylene-C3-20 alpha olefin or a terpolymer of ethylene-propylene-diene (col. 2, lines 26-30; col. 5, lines 50-52), i.e. polyolefin elastomer, having density of about 0.83-0.96 g/cc (Abstract, col. 2, lines 7-18, also as to instant claim 9);
B) a foaming agent (col. 2, lines 36-42);
C) a cross-linking agent such as peroxide in amount of less than 1.2%wt (col. 2, lines 53-56, col. 2, lines 66067; as to instant claim 12);
D) a silanol condensation catalyst, such as dibutyl tin dilaurate or metal carboxylates (col. 7, lines 49-57; col. 8, lines 35-36); 
E) ethylene-vinyl acetate copolymer (col. 2, lines 28-30, as to instant claim 10);


40. Since both US 10,779,608 and Kozma et al are related to cross-linked foamed polyolefin compositions based on silane-crosslinked polyolefin, and thereby belong to the same field of endeavor, wherein Kozma et al discloses the blend comprising silane-grafted ethylene-alpha olefin copolymers, also in combination with ethylene-vinyl acetate copolymers and peroxide cross-linking agent, being used to produce the silane-crosslinked polymer foam, therefore, based on the combined teachings of US 10,779,608  and Kozma et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the silane-grafted ethylene-alpha olefin copolymer, a peroxide cross-linking agent and ethylene-vinyl acetate copolymer in the blend of US 10,779,608, so to further provide silane cross-linking sites and improve cross-linking density of the foam of US 10,779,608 and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Kozma et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, therefore, the cross-linked foam of US 10,779,608  in view of Kozma et al  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 8, 15), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

 42.    Claims 8-15 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned US patent 10,779,608 in view of Kozma et al (US 5,859,076).
Specifically, see the discussion in paragraphs 37-41 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,779,608, discussed above, would form the 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102€ for applications pending on or after December 10, 2004.

43.  Claims 8-15 are rejected under 35 U.S.C. 103(a) as being obvious over US 10,779,608 in view of Kozma et al (US 5,859,076).
Specifically, see the discussion in paragraphs 37-41 above.

       The applied reference has a common assignee and a common inventor with the instant application.  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,977,271 and 5,883,144 are related to silane-grafted polyolefins used for making foams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA KRYLOVA/Primary Examiner, Art Unit 1764